Citation Nr: 0512149	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  00-22 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee total arthroplasty (formerly evaluated as traumatic 
arthritis of the right knee with a history of Baker's cyst) 
from May 1, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
June 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 10 percent rating for traumatic 
arthritis of the right knee with history of Baker's cyst.  

After the veteran underwent a March 9, 2001 right knee total 
arthroplasty, an April 2001 rating decision granted a 
temporary total rating from March 9, 2001 and a 30 percent 
rating from May 1, 2002.  An April 2003 Board decision denied 
entitlement to a rating in excess of 10 percent prior to 
March 9, 2001.  The claim for a rating in excess of 30 
percent from May 1, 2002 remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2003, the Board remanded the case for the RO's 
initial consideration of a July 2003 VA joints examination 
report, which was accomplished in December 2004.  This matter 
is now before the Board for appellate review.  


FINDINGS OF FACT

1.  Right knee range of motion is 0-110 degrees.  

2.  The right knee exhibits no weakness, weakened movement, 
subluxation, instability, excess fatigability, or 
incoordination.  

3.  The July 2003 VA joints examiner opined that the veteran 
does not have any significant functional limitations during 
flare-ups when his right knee is used repeatedly over time.  

4.  The veteran's right knee exhibits no effusion or 
erythema, and he is stable to varus and valgus.  

5.  The evidence shows no impaired ability to execute skilled 
movement smoothly, swelling, deformity, atrophy of disuse, or 
interference with sitting, standing and weight-bearing.  

6.  The veteran is able to stand up from his chair, and he 
walks only with a mild limp, which seems low back-related 
because he puts his hands on his back.  

7.  The July 2003 and November 2003 VA x-rays revealed a 
stable postoperative total right knee prosthesis.  

8.  The evidence shows an ongoing substance abuse problem and 
no applications for any jobs.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
knee total arthroplasty (formerly evaluated as traumatic 
arthritis of the right knee with a history of Baker's cyst) 
from May 1, 2002 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
joints examination in July 2003.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran did not request the opportunity for a hearing 
before the Board.  

The Board's June 2003 letter, the Appeal Management Center's 
April 2004 letter, the November 2000 statement of the case, 
and the December 2004 supplemental statement of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  




Entitlement to a rating in excess of 30 percent for a right 
knee total arthroplasty (formerly evaluated as traumatic 
arthritis of the right knee with
a history of Baker's cyst) from May 1, 2002

After the veteran filed a claim for increased rating in 
November 1999, the August 2000 rating decision continued a 10 
percent rating for traumatic arthritis of the right knee with 
a history of Baker's cyst, and the veteran perfected a timely 
appeal.  The April 2001 rating decision granted a temporary 
total rating from March 9, 2001 and a 30 percent rating from 
May 1, 2002.  The April 2003 Board decision denied 
entitlement to a rating in excess of 10 percent prior to 
March 9, 2001.  The December 2004 rating action 
recharacterized the veteran's disability as a right knee 
total arthroplasty (formerly evaluated as traumatic arthritis 
of the right knee with a history of Baker's cyst).  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's right knee disability is currently evaluated 
under the criteria for knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Given the diagnoses and findings of 
record, the Board will consider whether a higher rating is 
warranted for a right knee total arthroplasty (formerly 
evaluated as traumatic arthritis of the right knee with a 
history of Baker's cyst) from May 1, 2002 under the criteria 
for knee replacement (Diagnostic Code 5055), ankylosis of the 
knee (Diagnostic Code 5256), limitation of motion of the knee 
(Diagnostic Codes 5260 and 5261), and impairment of the tibia 
and fibula (Diagnostic Code 5262).  

A higher rating is not in order under the criteria for 
prosthetic replacement of the knee joint.  Prosthetic 
replacement of the knee joint, for one year following 
implantation of the prosthesis, is assigned a 100 percent 
evaluation.  Prosthetic replacement with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, is assigned a 60 percent evaluation.  
Prosthetic replacement, with intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to diagnostic codes 5256 (knee ankylosis), 5261 (limitation 
of leg extension), or 5262 (impairment of the tibia and 
fibula), with a minimum rating of 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  A 60 percent rating is not in 
order because, at the July 2003 VA joints examination, the 
veteran did not exhibit severe painful motion without limit, 
weakness, or weakened movement.  

Similarly, a higher analogous rating is not justified under 
the criteria for ankylosis and limitation of motion of the 
knee.  Extremely unfavorable ankylosis of the knee in flexion 
at an angle of 45 degrees or more warrants a 60 percent 
evaluation.  Ankylosis of the knee in flexion between 
20 degrees and 45 degrees warrants a 50 percent evaluation.  
Ankylosis of the knee in flexion between 10 degrees and 
20 degrees warrants 40  percent evaluation.  Ankylosis of the 
knee in favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  
Limitation of extension of a leg is assigned a 30 percent 
evaluation if limited to 20 degrees, a 40 percent evaluation 
if limited to 30 degrees, and a 50 percent evaluation if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.   Where evaluation is based on limitation of motion, as 
it is under Diagnostic Codes 5256 and 5261, the existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1991).  The veteran is 
already in receipt of a rating equal to the maximum 30 
percent rating available under the criteria for limitation of 
flexion of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

At the July 2003 VA joints examination, the veteran had no 
ankylosis of the right knee, and right knee range of motion 
was 0-110 degrees.  This means that the veteran was able to 
flex his right leg well past the 10 degrees limitation 
required for a minimum 30 percent evaluation under Diagnostic 
Code 5256 and extend his right leg past the 5 degrees 
limitation required for a minimum 0 percent evaluation under 
the criteria of Diagnostic Code 5261.  

The veteran's functional loss and pain also supported 
continuation of a rating no higher than 30 percent.  At the 
July 2003 VA joints examination, the right knee exhibited no 
weakness, weakened movement, subluxation, instability, excess 
fatigability, or incoordination.  The examiner opined that 
the veteran did not have any significant functional 
limitations during flare-ups when his right knee was used 
repeatedly over time.  In July 2003, the veteran's right knee 
exhibited no effusion or erythema, and he was stable to varus 
and valgus.  The evidence showed no impaired ability to 
execute skilled movement smoothly, swelling, deformity, 
atrophy of disuse, or interference with sitting, standing and 
weight-bearing.  The veteran was able to stand up from his 
chair, and he walked only with a mild limp, which seemed low 
back-related because he put his hands on his back.  For all 
these reasons, a rating higher than 30 percent is not 
established for ankylosis and limitation of motion of the 
right knee with functional loss and pain.  

In addition, a higher rating is not warranted under the 
criteria for tibia and fibula impairment.  Nonunion tibia and 
fibula impairment, with loose motion requiring a brace, is 
assigned a 40 percent evaluation.  Malunion tibia and fibula 
impairment, with marked knee or ankle disability, is assigned 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  In February 1997, a VA joints examiner noted that the 
veteran was wearing a DonJoy brace on the right knee, but the 
July 2003 VA joints examiner made no such notation.  Instead, 
the veteran was stable to varus and valgus, and there was no 
instability.  The July 2003 and November 2003 VA x-rays 
revealed a stable right knee prosthesis.  Under the 
circumstances, a higher rating is not warranted under the 
criteria for tibia and fibula impairment.  

For all these reasons, the 30 percent rating should continue 
from May 1, 2002.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  

An extraschedular rating is not warranted from May 1, 2002 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(2004).  The veteran's right knee 
disability does not cause frequent hospitalizations or marked 
interference with employment.  Although the veteran has been 
unemployed since the 1980s, the evidence shows an ongoing 
substance abuse problem and no applications for any jobs.  
Therefore, referral for consideration of an extraschedular 
rating from May 1, 2002 is not currently warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for a right 
knee total arthroplasty (formerly evaluated as traumatic 
arthritis of the right knee with a history of Baker's cyst) 
from May 1, 2002 is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


